USCA11 Case: 21-12308    Date Filed: 06/14/2022   Page: 1 of 6




                                        [DO NOT PUBLISH]
                          In the
         United States Court of Appeals
               For the Eleventh Circuit

                ____________________

                        No. 21-12308
                Non-Argument Calendar
                ____________________

RELONZO PHILLIPS,
                                           Plaintiff-Appellant.
versus
DEKALB COUNTY DETENTION OFFICER,
DEKALB COUNTY DEPUTY SHERIFF,
OLARINDE,
GWENDOLYN JOHNSON,
V. LOGAN, et al.,
                                        Defendants-Appellees.
USCA11 Case: 21-12308         Date Filed: 06/14/2022     Page: 2 of 6




2                       Opinion of the Court                 21-12308

                     ____________________

           Appeal from the United States District Court
              for the Northern District of Georgia
             D.C. Docket No. 1:21-cv-01231-WMR
                    ____________________

Before JILL PRYOR, BRANCH, and GRANT, Circuit Judges.
PER CURIAM:
      A pro se pretrial detainee argues that jail officials wrongfully
denied him access to the courts. Though his original complaint
was deficient, if he had been allowed one chance to amend his
complaint, he could have stated a claim. Because the district court
dismissed the case without giving him that chance, we reverse.
                                  I.
        In this § 1983 action, pro se prisoner Relonzo Phillips claims
that officials at the Dekalb County Jail violated his right to access
the courts during his time there as a pretrial detainee. His primary
claim is that officials denied him access to a law library, which he
says prevented him from successfully pursuing a series of lawsuits.
Specifically, Phillips had filed two state-court habeas actions related
to his pretrial detention; three state-court mandamus actions—one
in state superior court to compel jail officials to provide him with
access to a law library, and two in the Georgia Supreme Court to
compel the lower courts to litigate one of the habeas cases and the
first mandamus case; and another “civil rights” suit in federal court.
USCA11 Case: 21-12308        Date Filed: 06/14/2022     Page: 3 of 6




21-12308               Opinion of the Court                        3

He argued that because he lacked access to legal materials, his
mandamus actions were dismissed for failure to file proper forms
and his federal suit was dismissed for misjoinder of claims.
        After sua sponte screening the complaint as required by 28
U.S.C. § 1915A, a magistrate judge recommended dismissal. She
concluded that his access-to-courts claim based on the mandamus
actions failed because those actions did not implicate a detainee’s
right to access the courts. His federal civil rights suit could not
support the claim either, the magistrate decided, because Phillips
failed to show that it involved a viable claim. In response, Phillips
filed a motion to amend his complaint, which explained that the
prior civil rights suit had included, among others, a claim that mail
room personnel had blocked his “legal mail” to and from the
Georgia Department of Administrative Services. He also objected
to the magistrate’s recommendation, arguing that in his amended
complaint he fixed the original complaint’s deficiencies.
       The district court dismissed the case without ruling on the
motion to amend the complaint. It held that Phillips failed to state
an access-to-courts claim because he did not “attack a sentence or
challenge a condition of confinement” in the underlying cases.
This Court granted Phillips leave to appeal, noting that “Phillips
could raise as an issue of arguable merit that the district court
abused its discretion when it dismissed his complaint without
allowing him to amend it.”
USCA11 Case: 21-12308            Date Filed: 06/14/2022         Page: 4 of 6




4                         Opinion of the Court                      21-12308

                                      II.
        We review de novo a district court’s sua sponte dismissal
under 28 U.S.C. § 1915A based on a failure to state a claim. Boxer
X v. Harris, 437 F.3d 1107, 1110 (11th Cir. 2006), abrogated on other
grounds by Wilkins v. Gaddy, 559 U.S. 34 (2010). We take all
factual allegations as true, construing a pro se prisoner’s complaint
liberally. Id. We review a denial of a motion to amend a complaint
for abuse of discretion. Woldeab v. Dekalb Cnty. Bd. of Educ., 885
F.3d 1289, 1291 (11th Cir. 2018).
                                     III.
       When a “more carefully drafted complaint might state a
claim,” a district court must give a pro se plaintiff at least one
chance to amend his complaint. Id. (quotation omitted). Phillips
challenges the district court’s decision to dismiss the case without
giving him that opportunity. 1 The question therefore is whether
Phillips could have stated an access-to-courts claim in an amended
complaint.
       Under the Fourteenth Amendment, a prisoner (including a
pretrial detainee) has a right to access the courts to pursue “direct
appeals,” “habeas petitions,” and civil rights actions under § 1983
that “vindicate basic constitutional rights.” Lewis v. Casey, 518
U.S. 343, 354 (1996) (quotation omitted). Alleging an access-to-

1 Phillips filed a
                brief in support of his complaint, which although labeled as an
“amended complaint” in the district court’s docket, was not treated as one by
the magistrate or district court.
USCA11 Case: 21-12308         Date Filed: 06/14/2022     Page: 5 of 6




21-12308                Opinion of the Court                         5

courts claim entails showing that an official actually “impeded the
inmate’s pursuit of a nonfrivolous, post-conviction claim or civil
rights action.” Wilson v. Blankenship, 163 F.3d 1284, 1290 (11th
Cir. 1998). Because “prisoners have no inherent or independent
right of access to a law library or to legal assistance,” a
constitutional violation occurs only when denying access causes
“actual injury” to a prisoner’s pursuit of a qualifying claim. Id.
       Phillips’s original complaint lacked such claims. The state
habeas claims challenged the validity of his ongoing state robbery
prosecution—where he was represented by counsel. Phillips thus
was not deprived of meaningful access to the courts to challenge
his arrest and charges. See id. at 1291. But even if the proceedings
were distinct enough that he had been deprived of access, Phillips
did not allege that the lack of access to a law library harmed his
habeas suits in any way. So, at minimum, in his habeas cases he
suffered no actual injury. See id. at 1290–91.
       As for his mandamus cases, Phillips’s access-to-courts right
was not implicated because they were not direct appeals, habeas
petitions, or § 1983 actions. See Lewis, 518 U.S. at 354. And finally,
Phillips provided no details about his prior federal civil rights case,
so the district court was correct that it could not determine
whether that case involved qualifying, nonfrivolous claims. See
Wilson, 163 F.3d at 1290. Phillips thus failed to state an access-to-
courts claim in his original complaint.
      The district court, however, should have given him one
chance to amend. In his proposed amended complaint Phillips
USCA11 Case: 21-12308         Date Filed: 06/14/2022     Page: 6 of 6




6                       Opinion of the Court                 21-12308

alleges that his prior federal civil rights case involved a claim that
jail officials violated his right to send and receive mail. That right
“exists under the First Amendment,” and although a prisoner’s
exercise of the right may be somewhat restricted, the mail system
remains “a crucial means of communicating with the outside
world” for detainees. Mitchell v. Peoples, 10 F.4th 1226, 1229 (11th
Cir. 2021); Al-Amin v. Smith, 511 F.3d 1317, 1333 (11th Cir. 2008).
In his original complaint, Phillips alleged that he suffered an actual
injury in the prior civil rights case, claiming that it was dismissed
for “misjoinder” of claims. See Wilson, 163 F.3d at 1290–91.
Because Phillips could have alleged that jail officials impeded his
pursuit of a nonfrivolous civil rights action—his mail-restriction
claim—by denying him access to a law library, the district court
should have allowed Phillips one chance to amend his complaint.
       We therefore VACATE the dismissal and REMAND the
case to the district court with instructions to grant Phillips leave to
amend his complaint.